                                                                          9/16/2019



                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                  BUTTE DIVISION

SAUNDERS OUTDOOR
ADVERTISING, INC.,
                                                No. CV-19-26-BU-SEH
                             Plaintiff,

'vs.                                            ORDER


ASPEN MANAGEMENT, LLC; and
BUTANA SAND AND GRAVEL,
LLC,

                             Defendant.


       Plaintiff having filed a second amended complaint on September 13, 2019,

       ORDERED:

       Defendant Butana's Renewed Motion to Dismiss 1 is DENIED as MOOT.

       DATED this Lctay of September, 2019.




                                           United States District Court


       1
           Doc. 16.
